DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1, 3-7 and 14-16 are pending; claims 1 is independent. Claims 8-12 have been withdrawn from further consideration and claims 2 and 13 have been cancelled.
Response to Arguments
3.	Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the combination of Chen, Zhou and Kim fails to disclose, teach or suggest such an arrangement that a first data line, a second data line and a touch signal line are located between two adjacent pixel unit groups, and the first data line and the second data line are arranged symmetrically about the touch signal line, as currently recited in amended claim 1. 
However, the examiner respectfully disagrees, Kim taught in figs1-3 and Paras 0040-0041, wherein the display area DA includes data lines DL1, DL2 and  a touch sensing line TSL, and the plurality of pixels P formed on a base substrate 110. The plurality of pixels P may be arranged in a matrix form including a plurality of pixel columns and a plurality of pixels rows. Two pixels columns may be disposed between two adjacent data lines DL1 and DL2 and the touch sensing line TSL disposed between two-pixel columns. In Paras 0060-061, the touch sensing line TSL is positioned between the data lines DL1 and DL2 and is formed on the base substrate 110 such that it is parallel to the data lines DL1 and DL2.
To further explain the concept of the arrangement that shown in the instant application could be found by considering the combination of  the teaching  and arrangement of all the three references together as mentioned in the last office action, wherein the primary reference of Chen taught the arrangement of the pixel unit groups, the first data line and  the second data line; and Kim’s reference disclosed the a touch signal line and the arrangement of the first data line, the second data line and the touch signal line as shown in figure 2 and that it is enough of the claim language. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-7 and 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN106782390), in view of Zhou (CN107039009), “using English translation provided by the applicant IDS”, and further in view of Kim (US 2017/0060313).
Regarding claim 1, Chen teaches a display substrate (fig. 5 and Para 0049), comprising 
a plurality of pixel units arranged in an array, wherein every column of pixel units is provided with one corresponding first data line, every adjacent three columns of pixel units constitute one pixel unit group (fig. 5 and Paras 0050-0054, wherein three data lines in a cycle unit are used to drive adjacent three columns of red, green and blue subpixels, data line 431 drives a column of red pixels, data line 432 drives a column of green pixels, and data line 433 drives a column of blue pixels. The three sub-pixels of red, green and blue in the same row constitute a complete pixel), and 
one second data line are provided between every adjacent two-pixel unit groups (fig. 5 and Para 0056, wherein the redundant data line 434 is arranged on the right side of the internal data line 433 of the first cyclic unit where it is located. Of course, the redundant data line can also be arranged on the left side of the internal data line 431 in the second cyclic unit where it is located);  
Chen does not expressly disclose for the pixel unit adjacent to the second data line, a coupling capacitance between the pixel unit and the first data line adjacent to the pixel unit is as same as a coupling capacitance between the pixel unit and the second data line adjacent to the pixel unit.
However, Zhou disclosed in fig. 2 and Paras 0034-39, wherein a first pixel unit 21, a second pixel unit 22 and a third pixel unit 23 arranged in an array, and each pixel unit includes a pixel electrode 20; The data lines 24 on both sides of each column of pixel units, and the coupling capacitances formed between each pixel electrode and the data lines 24 on both sides of the pixel electrode are respectively equal.
It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a display substrate of Chen to incorporated the teaching of Zhou in order to reduce the risk of crosstalk caused by the coupling capacitance, the coupling capacitances formed between the pixel electrodes and the data lines on both sides of the pixel electrodes are set equal.
Chen in view of Zhou does not expressly disclose one touch signal line are provided between every adjacent two-pixel unit groups; between every adjacent two-pixel unit groups, the second data line and the first data line are located at two sides of the touch signal line, respectively and the second data line and the first data line located at two sides of the touch signal line respectively are arranged symmetrically about the touch signal line. 
However, Kim disclosed in figs1-3 and Paras 0040-0041, “one touch signal line are provided between every adjacent two-pixel unit groups; between every adjacent two-pixel unit groups, the second data line and the first data line are located at two sides of the touch signal line, respectively” and in fig. 2 and Paras 0040-0041, 0060, disclosed “the second data line and the first data line located at two sides of the touch signal line respectively are arranged symmetrically about the touch signal line”.
It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a display substrate of Chen in view of Zhou to incorporated the teaching of Kim to include a touch sensing line disposed between two-pixels columns and parallel to data lines in order to get a predictable result.
Regarding claim 3, Chen in view of Zhou teaches the display substrate according to claim 1, wherein a line width of the first data line is as same as a line width of the second data line (fig. 2 and Par 0034, wherein the data lines 24 on both sides of each column of pixel units, and the coupling capacitances formed between each pixel electrode and the data lines 24 on both sides of the pixel electrode are respectively equal and based on coupling capacitances are equal on both sides of each column of pixel unit that indicated the width of data lines is same, Zhou). 
 	Regarding claim 4, Chen in view of Zhou and in view of Kim teaches the display substrate according to claim 1, wherein the first data line, the second data line and the touch signal line are arranged at a same layer (fig. 3 and Para 0049, wherein the data lines D1 and D2, the source electrode 140a, the drain electrode 140b, and the touch sensing line TSL are formed on the semiconductor pattern 130, Kim). 
Regarding claim 5, Chen in view of Zhou and in view of Kim teaches the display substrate according to claim 4, wherein the display substrate is a self-inductance capacitive touch display substrate, and the self-inductance capacitive touch display substrate further comprises: a touch electrode layer spaced apart from a layer where the first data line, the second data line and the touch signal line are located (figs 1- 3 and Para 000036-0038, wherein the touch block TB, a common electrode 160 corresponds to each touch block TB.  A touch sensing line TSL sensing a change in a load of capacitance when a touch is applied through the common electrode 160, Kim); and 
a passivation layer located between the touch electrode layer and the layer where the first data line, the second data line and the touch signal line are located, wherein the touch electrode layer comprises a plurality of touch electrode units arranged in an array, and the touch electrode units are connected with the touch signal lines in one-to-one correspondence through via holes in the passivation layer (fig. 3 and Para 0059, wherein second contact hole CH2 exposing a portion of an upper surface of the touch sensing line TSL is provided in the second insulating layer 145 and the third insulating layer 155.  The common electrode 160 is electrically connected to the touch sensing line TSL through the second contact hole CH2, Kim). 
Regarding claim 6, Chen in view of Zhou and in view of Kim teaches a touch display device, comprising the display substrate according to claim 1 (figs 1-3 and Para 0036, an array substrate 101 for a touch sensor in-cell type display device, Kim). 
Regarding claim 7, Chen in view of Zhou and in view of Kim teaches the touch display device according to claim 6, further comprising a cover plate cell-assembled with the display substrate, a side of the cover plate close to the display substrate is provided with a black matrix, the black matrix is configured to cover the first data line, the second data line and the touch signal line (Para 0052, Kim). 
Regarding claim 14, Chen in view of Zhou teaches the touch display device according to claim 6, wherein a line width of the first data line is as same as a line width of the second data line (fig. 2 and Par 0034, wherein the data lines 24 on both sides of each column of pixel units, and the coupling capacitances formed between each pixel electrode and the data lines 24 on both sides of the pixel electrode are respectively equal and based on coupling capacitances are equal on both sides of each column of pixel unit that indicated the width of data lines is same, Zhou). 
Regarding claim 15, Chen in view of Zhou and in view of Kim teaches the touch display device according to claim 6, wherein the first data line, the second data line and the touch signal line are arranged at a same layer (fig. 3 and Para 0049, wherein the data lines D1 and D2, the source electrode 140a, the drain electrode 140b, and the touch sensing line TSL are formed on the semiconductor pattern 130, Kim). 
Regarding claim 16, Chen in view of Zhou and in view of Kim teaches the touch display device according to claim 15, wherein the display substrate is a self-inductance capacitive touch display substrate, and the self-inductance capacitive touch display substrate further comprises: a touch electrode layer spaced apart from a layer where the first data line, the second data line and the touch signal line are located (figs 1- 3 and Para 000036-0038, wherein the touch block TB, a common electrode 160 corresponds to each touch block TB.  A touch sensing line TSL sensing a change in a load of capacitance when a touch is applied through the common electrode 160, Kim); and 
a passivation layer located between the touch electrode layer and the layer where the first data line, the second data line and the touch signal line are located, wherein the touch electrode layer comprises a plurality of touch electrode units arranged in an array, and the touch electrode units are connected with the touch signal lines in one-to-one correspondence through via holes in the passivation layer(fig. 3 and Para 0059, wherein second contact hole CH2 exposing a portion of an upper surface of the touch sensing line TSL is provided in the second insulating layer 145 and the third insulating layer 155.  The common electrode 160 is electrically connected to the touch sensing line TSL through the second contact hole CH2, Kim). 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Lin (US 2012/0050657, relates to a pixel structure.  More particularly, the invention relates to a pixel structure capable of resolving a vertical cross-talk issue arising in a liquid crystal display (LCD)
-	Chen (US 2016/0357049, relates to a touch display device and more particularly, -	to a touch display device having a built-in touch structure. 
Wang (US 2017/0147112), relates to the display field, and more specifically to an embedded touch screen and an organic light-emitting diode display device.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        6/17/2022
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625